
	
		III
		110th CONGRESS
		2d Session
		S. RES. 717
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Ms. Collins (for herself
			 and Ms. Snowe) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating December 13, 2008, as
		  Wreaths Across America Day.
	
	
		Whereas, more than 15 years ago, the Worcester Wreath
			 Company, a for-profit business in Harrington, Maine, began a tradition of
			 donating, transporting, and overseeing the placement of Maine balsam fir
			 holiday wreaths on the graves of the fallen heroes at Arlington National
			 Cemetery each December;
		Whereas, since the Worcester Wreath Company began that
			 tradition, through the hard work and generosity of the people involved in the
			 Wreaths Across America project, hundreds of thousands of wreaths have been sent
			 to more than 200 national cemeteries and veterans’ memorials in all 50
			 states;
		Whereas, in December 2008, the Patriot Guard Riders, a
			 motorcycle and motor vehicle group dedicated to patriotic events, with more
			 than 65,000 members nationally, will continue their tradition of escorting a
			 tractor-trailer full of donated wreaths from Harrington, Maine to Arlington
			 National Cemetery;
		Whereas hundreds of volunteers participate in the escort
			 each December;
		Whereas Morrill Worcester, President of Worcester Wreath
			 Company, has been nominated for, and received, several awards for his humble
			 service and exemplary patriotism to our Nation through this project; and
		Whereas Wreaths Across America will continue this proud
			 legacy on December 13, 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 13, 2008, as Wreaths Across America Day;
			(2)honors Wreaths
			 Across America, the Worcester Wreath Company, Morrill Worcester, the Patriot
			 Guard Riders, and all other companies and individuals involved in this worthy
			 legacy; and
			(3)recognizes the
			 sacrifices our veterans and service members and their families have made, and
			 continue to make, for our great Nation.
			
